Citation Nr: 0617852	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the benefit sought on appeal.  The 
veteran, who had active service from November 1982 to 
November 2002, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the veteran 
reported that since his discharge from service he has been 
treated for bilateral hand pain at a VA medicalfacility and 
he specifically requested in his Substantive Appeal that the 
RO "request [the] newest medical records." However, it does 
not appear that the RO requested those medical records.  The 
VA clearly has a duty to assist a claimant in obtaining 
evidence to substantiate his or her claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Further review discloses that during his last year of service 
the veteran was treated for bilateral hand pain and numbness.  
His service medical records (SMRs) show that X-rays were 
taken and he was diagnosed during service with mild 
osteopenia and medication was prescribed.  A VA examination 
afforded the veteran in February 2003, three months after the 
veteran's discharge, did not diagnose osteopenia, but rather 
diagnosed right and left hand pain with no anatomic or 
physical findings noted on examination.  Although some SMRs 
provided by the veteran were in the claims folder that the 
examiner had reviewed, the SMRs that included the diagnosis 
and treatment of his hands were not associated with the 
claims file until July 2003, five months after the VA 
examination.  As a result, the examiner did not specifically 
address whether the veteran's current bilateral hand 
condition is related to the osteopenia diagnosed inservice.  
Given the symptoms and continuing treatment reported by the 
veteran, the service diagnosis of osteopenia, and the 
unavailability of the pertinent SMRs at the time of the VA 
examination, the Board believes that there is insufficient 
medical evidence of record to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  

In addition, it appears that further notice to the veteran is 
necessary in order to satisfy the VA's "duty to notify" 
obligation.  In March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which placed two additional duties upon the VA.  
Under Dingess, the VA must also provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO's January 2003 was not in conformity with the Court's 
recent guidance.

Lastly, the Board observes that he RO granted service 
connection in March 2003 for a right elbow medial 
epicondylitis, and assigned a noncompensable rating.  In his 
March 2004 Notice of Disagreement, the veteran states that he 
would like a rating decision on the right elbow.  However, 
this matter was not addressed by the RO.  In the past, the 
Board has referred such matters back to the RO for 
appropriate action.  However, the Court has indicated that 
the proper action is to REMAND the issue to the RO for 
appropriate action, specifically to issue a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide additional 
notice to the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
the Court's guidance in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
request information as to when and where 
he had received treatment for his hands 
since his separation from service.  After 
obtaining any necessary authorization, the 
RO should obtain and associate these 
treatment records with the claims file.  

2.  After the development requested in the 
second paragraph has been completed, the 
veteran should be afforded an examination 
of his hands to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
medical records and any records of 
treatment following service, and offer 
comments and an opinion as to whether any 
currently diagnosed hand disorder is 
related to the symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

3.  The veteran should be provided a 
Statement of the Case in connection with 
his disagreement with the evaluation 
assigned for his right elbow medial 
epicondylitis.  The veteran should be 
clearly advised of the need to file a 
Substantive Appeal if he wishes to 
complete an appeal from that 
determination.

When the development requested in connection with the claim 
for service connection for a bilateral hand disorder has been 
completed, the case should again be reviewed by the RO on the 
basis of the additional evidence.  If the benefit sought is 
not granted, the veteran should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


